DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
(1) Regarding claim 1:
Line 3 recites “communication with another communication device”; the examiner suggests changing to “communication with an other communication device” in order to provide antecedent basis for “the other communication device” in line 5.
(2) Regarding claim 2:
Lines 2-3 recite “the first positional information using the positional information estimated based on the number of distance measurement values more than the number of the distance measurement values”; there is a lack of antecedent basis, the examiner suggests changing to “the first positional information using the positional information estimated based on a number of distance measurement values more than a number of the distance measurement values”.
(3) Regarding claim 3:
Line 2 recites “the positional information estimated based on at least three distance”; there is a lack of antecedent basis, the examiner suggests changing to “a positional information estimated based on at least three distance”.
(4) Regarding claim 4:
Lines 3-4 recites “among a plurality of positions indicated by the first positional information”; the examiner suggests changing to “among the plurality of positions indicated by the first positional information”.
(5) Regarding claim 6:
Line 3 recites “the first positional information as a position”; the examiner suggests changing to “the first positional information as the position”.
Appropriate correction is required.

Allowable Subject Matter
Claims 10-11 are allowed.
Claims 1-9 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The present invention describes a communication device comprising: a wireless communication unit configured to perform wireless communication with each of a plurality of other wireless communication units included in another communication device; and a control unit configured to estimate positional information indicating a position at which the communication device is located based on at least one distance measurement value indicating a distance between the wireless communication unit and at least one other wireless communication unit and obtained through the wireless communication performed by the wireless communication unit, wherein the control unit corrects first positional information among a plurality of pieces of positional information estimated at different times based on second positional information different from the first positional information among the plurality of pieces of positional information.  The closest prior art, Kusumoto et al. (US 11,320,513 B2) discloses a portable device position estimation system determines a first propagation time being a propagation time of a wireless signal from the transceiver to a portable device, based on a round trip time being a time between the transceiver transmitting a response request signal and the transceiver receiving a response signal from the portable device; and a second propagation time being a propagation time of a wireless signal from the portable device to the intercept device based on the round trip time and a signal reception interval being a time between the intercept device receiving the response request signal and the intercept device receiving the response signal; but fails to disclose the control unit corrects first positional information among a plurality of pieces of positional information estimated at different times based on second positional information different from the first positional information among the plurality of pieces of positional information.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection of claims 1-9.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusumoto et al. (US 11,320,513 B2) discloses a portable device position estimation system.
Breer et al. (US 2020/0031315 A1) discloses an apparatus for determining the position of a mobile access device on the vehicle.
Jang et al. (US 9,304,187 B2) discloses a method for estimating position of devise in wireless access systems supporting communication between devices.
Cho et al. (US 2015/0282116 A1) discloses a method for determining moving direction of terminal and correcting position thereof.
Perl et al. (US 2005/0035897 A1) discloses a target localization using TDOA distributed antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/7/2022